SIMON, Justice.
This is a companion case to that of State of Louisiana v. Donnic Ware, No. 42,428 of the docket of this court, 84 So. 56.1 In this 'instance the defendant, Donnie Ware, was charged in a bill of information with selling intoxicating liquor'for beverage purposes in Claiborne Parish, in violation of an ordinance of the Cláib.orn'e Parish Police Jury on a date different from that charged in the companion case. .;
The legal issues presented in both cases are identical. The reasons assigned by us in support of our holding in, case, No. 42,428, this day delivered, are applicable and controlling here.
Accordingly, for the reasons assigned, there being no errors patent on the face of the record and no valid bills of exception presented for review, the conviction and sentence are affirmed.

. 228 La. 713.